         Case 1:19-cr-00259-JEJ Document 177 Filed 08/07/20 Page 1 of 12




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                        :      CRIM. NO. 1:CR-19-259
                                                :
        v.                                      :      (Judge Jones)
                                                :
                                                :      (Magistrate Judge Carlson)
ANDERSON ORTIZ                                  :

                            MEMORANDUM AND ORDER

   I.        Introduction

        This case comes before us for consideration of a motion for pre-trial release

filed by the defendant. (Doc. 164). This is the third time we have considered the

question of bail or detention for the defendant. Initially, at the time of the defendant’s

arrest, we ordered Ortiz held pending trial. Later, in May of 2020 Ortiz sought

temporary release pursuant to 18 U.S.C. § 3142(i), which provides that:

        The judicial officer may, . . ., permit the temporary release of the
        person, in the custody of a United States marshal or another appropriate
        person, to the extent that the judicial officer determines such release to
        be necessary for preparation of the person’s defense or for another
        compelling reason.

18 U.S.C. § 3142 (i). This second motion was premised upon the prevalence of

COVID-19 and the health concerns that this pandemic created for Ortiz while in

custody. On May 29, 2020, we denied the defendant’s motion for pretrial release, in

which the defendant asserted that the COVID-19 pandemic justified his temporary

release from pre-trial detention, given the dangers of infection which may result



                                            1
       Case 1:19-cr-00259-JEJ Document 177 Filed 08/07/20 Page 2 of 12




from close confinement in a custodial setting. (Doc. 156). On this score, we found

that Ortiz’s concerns regarding the COVID-19 virus were speculative, as he did not

provide clinical support for his assertion that he suffers from asthma, included no

indication that he takes any medication for this condition, and gave us no evidence

that he experiences difficulties because of his condition. Moreover, Ortiz’s criminal

record began when he was a juvenile. This record included a history of violence or

use of weapons, prior failure to appear in court and prior attempts to evade law

enforcement. Indeed, the defendant was adjudicated delinquent on an escape charge

as well as drug trafficking and firearms charges, charges that mirror the instant

federal offenses in this case. In addition, we noted that Ortiz had encountered further

legal trouble since his detention hearing, having been charged with possession of

contraband while detained in Dauphin County Prison. Thus, we found Ortiz’s case

profoundly disturbing since it appeared that Ortiz has a history of recidivism and has

refused to obey the law even when he has been held in jail.

      The instant motion for release does not dispute our prior findings, but instead

propounds two new third-party custodians with whom he can stay during the

COVID-19 pandemic. These third-party custodians were not introduced during

Ortiz’s first hearing, and the defendant therefore asserts that this change in

circumstances should be sufficient to alter our prior determination. We have afforded

all parties the opportunity to make evidentiary presentations in support of their


                                          2
          Case 1:19-cr-00259-JEJ Document 177 Filed 08/07/20 Page 3 of 12




respective positions regarding temporary release for the defendant, and therefore,

this motion is ripe for resolution.

         We again acknowledge the gravity of the defendant’s concerns, which are

shared by all Americans as this nation faces a pandemic without precedent in the

past century of our nation’s history. We additionally acknowledge the reality that

the Dauphin County Prison has had a recent outbreak of COVID-19 cases, and thus

some inmates in the facility may now be at a greater risk of contracting the virus. In

addressing the instant motion, we must assess these individual concerns, apply the

legal benchmarks mandated by Congress, and weigh these concerns against the

important societal interests promoted by the Bail Reform Act, which calls for the

detention of those defendants who present a danger to the community. Having

conducted an individualized assessment of the facts and circumstances presented in

this case, for the reasons set forth below, it is ordered that the motion for release is

DENIED.

   II.     Factual Background and Procedural History

         As we outlined in our prior memorandum opinion denying the defendant’s

motion for pretrial release, on August 14, 2019, the defendant was charged with the

distribution of a controlled substance in violation of 21 U.S.C. § 841(a). Initial

proceedings were then conducted in this case on August 15, 2019. At that time, the




                                           3
          Case 1:19-cr-00259-JEJ Document 177 Filed 08/07/20 Page 4 of 12




United States moved pursuant to 18 U.S.C. § 3142 to detain the defendant pending

trial.

         Following a hearing, we ordered the defendant detained pursuant to 18 U.S.C.

§ 3142, finding that the defendant presented a risk of flight and danger to the

community, and that there was no condition or combinations of conditions which

could assure the safety of the community or the defendant’s appearance in court as

required. On this score, we specifically found that the following factors supported

the pre-trial detention of the defendant: his prior criminal history, a history of

violence or use of weapons, prior failure to appear in court and prior attempts to

evade law enforcement. After these initial proceedings, a superseding indictment

was filed, charging the defendant with additional drug trafficking charges, as well

as possession of a firearm in furtherance of this drug trafficking activity. Initial

proceedings were held with respect to the charges filed in the superseding

indictment, and we again ordered the defendant’s continued detention. While Ortiz

was in custody awaiting trial on these federal charges, it was alleged that he was

found to be in possession of contraband in prison, a violation of state law. This

contraband possession case is pending against Ortiz and provides graphic proof of

the defendant’s recidivism since Anderson Ortiz has been charged with crimes

committed while he was in jail awaiting trial for these federal crimes.




                                           4
          Case 1:19-cr-00259-JEJ Document 177 Filed 08/07/20 Page 5 of 12




      The instant motion for release does not focus upon or directly challenge any

of these prior detention findings or determinations. Nor does Ortiz challenge our

prior finding that the current COVID-19 pandemic does not justify his release.

Instead, the defendant’s motion for release rests upon new proposed third-party

custodians who were not present during the defendant’s prior bail and detention

proceedings.

   III.    Discussion

      In the Bail Reform Act, 18 U.S.C. § 3141, et seq., Congress created a

comprehensive set of statutory guidelines governing release and detention decisions

for criminal cases in federal court. As one court has recently observed:

      Before this Court can turn to the analysis under 18 U.S.C. § 3142(i), it
      is essential to look at the overarching structure of the statute. The
      fundamental precept of the Bail Reform Act mandates the release of
      individuals so long as the court can be reasonably assured the defendant
      does not pose a flight risk or danger to the community. 18 U.S.C.
      § 3142. To the extent that conditions, or a combination of conditions,
      can be fashioned to reasonably provide such assurances, the individual
      must be released, as detention is “the carefully limited exception.” Id.;
      see also United States v. Salerno, 481 U.S. 739, 755 (1987).

      In assessing what conditions, if any, can be fashioned, judges are
      directed to take into account available information pertaining to the
      factors identified under 18 U.S.C. § 3142(g). Those factors include the
      nature and circumstances of the offense charged, including whether it
      involves controlled substances or firearms; the weight of the evidence
      against the defendant; the defendant’s history and characteristics
      (including history relating to drug abuse, defendant’s criminal history,
      and record of appearing at court proceedings); whether the detainee was
      on probation, parole, or other court supervision at the time of the
      allegedly offensive conduct; and the nature and seriousness of the

                                         5
       Case 1:19-cr-00259-JEJ Document 177 Filed 08/07/20 Page 6 of 12




      danger to any person or the community posed by the defendant’s
      release. 18 U.S.C. § 3142(g). Ultimately, the information provided in
      each case aids in the individualized assessment that will result in the
      release or the detention of the person.

United States of America v. Cox, 2020 WL 1491180, *2 (D. Nev. Mar. 27, 2020).

      Beyond this individualized assessment mandated by law, the Bail Reform Act

also enjoins us to weigh release and detention decisions against a series of statutory

presumptions. Principal among these presumptions which guide us in this custodial

calculus are a series of statutory presumptions in favor of detention for defendants

charged with violent crimes, serious drug trafficking offenses, or crimes involving

the sexual exploitation of the most vulnerable in society, our children. As to these

defendants, “[s]ubject to rebuttal by the person, it shall be presumed that no

condition or combination of conditions will reasonably assure the appearance of the

person as required and the safety of the community if the judicial officer finds that

there is probable cause to believe that the person committed,” one of these

enumerated offenses. 18 U.S.C. § 3142 (e)(3). In this regard, it is also well-settled

that an “indictment [charging an enumerated offense] is sufficient to support a

finding of probable cause triggering the rebuttable presumption of dangerousness

under § 3142(e).” United States v. Suppa, 799 F.2d 115, 119 (3d Cir. 1986).

      It is against these legal benchmarks that we evaluate the instant request for

release from custody. While Ortiz’s current motion does not directly reassert claims

for temporary release due to the COVID-19 pandemic, as part of our comprehensive

                                          6
       Case 1:19-cr-00259-JEJ Document 177 Filed 08/07/20 Page 7 of 12




review of this matter, we are independently assessing whether the pandemic, in

conjunction with the other factors we must consider, would now warrant temporary

release under 18 U.S.C. § 3142(i). As discussed below, we conclude that these

factors, singly and combined, do not justify release for Ortiz.

      Our analysis of this motion begins with the proposition that “[w]hile the

COVID-19 pandemic has given rise to exceptional and exigent circumstances that

require the prompt attention of the courts, it is imperative that they continue to

carefully and impartially apply the proper legal standards that govern each

individual’s particular request for relief.” United States v. Roeder, No. 20-1682,

2020 WL 1545872, at *3 (3d Cir. Apr. 1, 2020). In this case, our careful and

impartial application of the legal standards mandated by § 3142(i), requires us to

assess both the public safety grounds for the defendant’s initial detention as well as:

(1) the specificity of the defendant’s stated COVID-19 concerns; (2) the extent to

which the proposed release plan is tailored to mitigate or exacerbate other COVID-

19 risks to the defendant; and (3) the likelihood that the defendant’s proposed release

would increase COVID-19 risks to others.

      As we explained with respect to Ortiz’s first motion for temporary release, it

is clear that under § 3142(i), we cannot grant release of a defendant previously

deemed to be a danger to public safety or a risk of flight “based solely on the

generalized risks that COVID-19 admittedly creates for all members of our society.”


                                          7
        Case 1:19-cr-00259-JEJ Document 177 Filed 08/07/20 Page 8 of 12




United States v. Lee, No. 19-CR-298 (KBJ), 2020 WL 1541049, at *6 (D.D.C. Mar.

30, 2020). In this case, the defendant is 21 years old and does not assert that he

suffers from any clinically proven medical conditions that place him at a higher risk

of contracting COVID-19. However, the most recent reports from the United States

Marshal’s Service indicate that there have been a significant number of confirmed

cases of COVID-19 between inmates and staff at DCP in the recent weeks. Thus, we

recognize the gravity of the situation at DCP, but we must still weigh these concerns

against the substantial public safety considerations which led us to order the

defendant’s detention in the first instance.

      In this case, the following factors, unique to the defendant, compelled the

decision to detain the defendant as a risk of flight and danger to the community: his

prior criminal history, history of violence or use of weapons, prior failure to appear

in court and prior attempts to evade law enforcement were particularly troubling.

Indeed, the defendant was adjudicated delinquent on an escape charge as well as

drug trafficking and firearms charges, charges that mirror the instant federal offenses

in this case. In addition, Ortiz has encountered further legal trouble since his

detention hearing, having been charged with possession of contraband while

detained in Dauphin County Prison. This is a profoundly disturbing fact since it

indicates that Ortiz has refused to obey the law even when he has been held in jail.




                                           8
       Case 1:19-cr-00259-JEJ Document 177 Filed 08/07/20 Page 9 of 12




Thus, the public safety concerns which animate any decision under the Bail Reform

Act continue to weigh heavily in favor of the defendant’s detention pending trial.

      These profound safety concerns are not alleviated by Ortiz’s proposed third-

party custodians, his mother and grandmother. On this score, we note that the

testimony of Ortiz’s mother revealed that she was seemingly unaware of her son’s

extensive criminal record which entailed multiple drug-related entanglements with

law enforcement, revealed repeated juvenile adjudications and adult convictions,

and reflected on-going criminal recidivism by the defendant from the age of 14.

Moreover, the third party custodian voiced some confusion regarding her own

criminal record, which included an escape conviction and parole revocation

proceedings. Such matters have obvious relevance when weighing the suitability of

a third party custodian who must ensure that the defendant complies with rules of

supervision and does not flee. Ideally, a third party custodian, who is charged with

these responsibilities, should not herself have a prior criminal record for escape and

violating parole. Thus, while we do not doubt the sincerity with which these

proposed third-party custodians have approached this hearing, we are unable to

determine that Ortiz would be compliant with law enforcement, given his penchant

for breaking the law even in his current correctional facility and we find that the

proposed third party custodian would not be suitable.




                                          9
         Case 1:19-cr-00259-JEJ Document 177 Filed 08/07/20 Page 10 of 12




      In sum, while we recognize the dangers posed by the global pandemic,

particularly in the prison context, we also recognize that the “existence of some

health risk to every [] prisoner as the result of this global pandemic does not, without

more, provide the sole basis for granting release to each and every prisoner[.]”

United States v. Roeder, 807 F. App’x 157, 161 n. 16 (3d. Cir. 2020). Accordingly,

we find that the defendant’s lack of clinically proven medical conditions, combined

with his extensive criminal history and inappropriate third-party custodians, weigh

in favor of his continued detention, and we will deny the motion for reconsideration.

   IV.     Conclusion

      Weighing and balancing these countervailing considerations, we conclude

that the defendant’s motion for reconsideration will be DENIED. “Because the Court

is mindful that both the conditions in . . . jail and the COVID-19 pandemic itself are

both rapidly evolving, it will entertain a renewed request for release if—at some

point in the future—it becomes clear” that there are compelling reasons that justify

the defendant’s release. United States of America v. Lee, No. 19-CR-298 (KBJ),

2020 WL 1541049, at *7 (D.D.C. Mar. 30, 2020). Therefore, this order is entered

without prejudice to renewal of this motion at some future date should the

defendant’s circumstances materially change.

   An appropriate order follows.




                                          10
Case 1:19-cr-00259-JEJ Document 177 Filed 08/07/20 Page 11 of 12




So ordered this 7th day of August 2020.




                               /s/Martin C. Carlson
                               Martin C. Carlson
                               United States Magistrate Judge




                                 11
       Case 1:19-cr-00259-JEJ Document 177 Filed 08/07/20 Page 12 of 12




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                      :     CRIM. NO. 1:CR-19-259
                                              :
      v.                                      :     (Judge Jones)
                                              :
                                              :     (Magistrate Judge Carlson)
ANDERSON ORTIZ                                :

                                      ORDER

      In accordance with the accompanying Memorandum Opinion, the defendant’s

motion for reconsideration is DENIED. “Because the Court is mindful that both the

conditions in . . . jail and the COVID-19 pandemic itself are both rapidly evolving,

it will entertain a renewed request for release if—at some point in the future—it

becomes clear” that there are compelling reasons that justify the defendant’s release.

United States of America v. Lee, No. 19-CR-298 (KBJ), 2020 WL 1541049, at *7

(D.D.C. Mar. 30, 2020). Therefore, this order is entered without prejudice to renewal

of this motion at some future date should the defendant’s circumstances materially

change.

      So ordered this 7th day of August 2020.



                                       /s/Martin C. Carlson
                                       Martin C. Carlson
                                       United States Magistrate Judge




                                         12
